Exhibit 10.10

FIFTH AMENDMENT TO SUPPLEMENTAL

RETIREMENT/DEATH BENEFITS AGREEMENT

This FIFTH AMENDMENT is entered into this 12th day of March, 2007 by and between
The PBSJ Corporation and Post, Buckley, Schuh & Jermigan, Inc., Florida
Corporations (collectively referred to herein as the “Corporation”). And John B.
Zumwalt (thereinafter referred to as the “Employee”).

WHEREAS, the Corporation and the employee entered into a Supplemental Retirement
Death Benefits Agreement (the “Agreement”) dated December 17, 1987 and four
prior amendment to the Agreement;

WHEREAS, in accordance with the terms of the Agreement the Corporation issued to
the employee 2,000 shares of Restricted Stock (now 30,000 shares due to
subsequent stock splits) that are currently scheduled to vest on April 16, 2007;
and

WHEREAS, the Corporation and the Employee now desire to modify the terms of the
Agreement to change the vesting date;

NOW. THEREFORE, the parties agree as follows:

1. The vesting date of the Restricted Stock issued pursuant to the Agreement
shall be changed to March 1, 2008 or the first day of the Corporation’s 2008
Annual Stock Window, whichever is later.

2. All other terms and conditions of the Agreement as previously amended shall
continue in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
as duly authorized offices and the Employee has hereunto set his hand and seal
as of the date first above written.

 

ATTEST:   POST, BUCKLEY, SCHUH & JERNIGAN, INC. By:  

/s/ Becky S. Schaffer

  By:  

/s/ Todd J. Kenner

  Becky S. Schaffer   Its:  

President

  Secretary   Date:  

March 12, 2007

ATTEST:   THE PBSJ CORPORATION  

/s/ Becky S. Schaffer

  By:  

/s/ Todd J. Kenner

  Becky S. Schaffer   Its:  

President

  Assistant Secretary   Date:  

March 12, 2007

WITNESS:   EMPLOYEE  

/s/ Candace M. Cochran

   

/s/ John B. Zumwalt

 

/s/ Monica M. Vazquez

   

John B. Zumwalt